                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

AARON LOVELACE                                                                    PETITIONER
ADC # 151969

VS.                               NO. 5:18-CV-00005-JLH/JTR

WENDY KELLEY, Director,
Arkansas Department of Corrections                                               RESPONDENT

                                              ORDER

           The proposed findings and recommended disposition submitted by United States

Magistrate Judge J. Thomas Ray have been reviewed, along with the objections (Document #22).

After careful consideration and a de novo review of the record in this case, the Court concludes

that the proposed findings and recommended disposition should be, and hereby are, approved

and adopted in their entirety as this Court’s findings in all respects.

          The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed by Aaron

Lovelace is dismissed with prejudice.         Document #6.      In § 2254 cases, a certificate of

appealability may issue only if the petitioner has made a substantial showing of the denial of a

constitutional right. 28 U.S.C. § 2253(c)(1)-(2). As there is no issue on which Lovelace has

made a substantial showing of a denial of a constitutional right, a certificate of appealability is

denied.

          IT IS SO ORDERED this 10th day of September, 2019.




                                                       J. LEON HOLMES
                                                       UNITED STATES DISTRICT JUDGE
